Exhibit 10.10

 

EXECUTION VERSION

 

ASSIGNMENT AGREEMENT

 

This Assignment Agreement, dated as of November 4, 2016, (this “Agreement”), is
by and between Barry Diller, an individual (“Diller”), and Liberty Expedia
Holdings, Inc., a Delaware corporation (“Splitco”).

 

WHEREAS, Liberty Interactive Corporation, a Delaware corporation (“Liberty”),
has determined to engage in the Split-Off (as defined in the Transaction
Agreement) and has received the approval of the holders of Liberty Ventures
Series A common stock, par value $0.01 per share, and Liberty Ventures Series B
common stock, par value $0.01 per share, to redeem a portion of such shares in
order to effect the Split-Off;

 

WHEREAS, pursuant to Section 3.3 of that certain Amended and Restated
Stockholders Agreement, dated as of December 20, 2011 (the “Stockholders
Agreement”), Liberty granted Diller the Liberty Proxy (as defined in the
Stockholders Agreement) (as assigned to Splitco pursuant to the Stockholders
Agreement Assignment, the “Splitco Proxy”);

 

WHEREAS, Liberty, Splitco, Diller, and the Malone Group have entered into a
transaction agreement, dated as of March 24, 2016, as amended and restated as of
September 22, 2016, and as may be further amended in accordance with the terms
thereof (the “Transaction Agreement”), pursuant to which the parties thereto set
forth certain agreements in connection with the Split-Off and the other
Transaction Instruments;

 

WHEREAS, as provided in and in accordance with the terms of the Transaction
Agreement, subject to the completion of the Split-Off, prior to or concurrently
with the execution of this Agreement, (i) Diller, Splitco and Liberty will enter
into an Assignment and Assumption of Governance Agreement with Expedia (the
“Governance Agreement Assignment”), pursuant to which, in accordance with
Section 5.01 of the Amended and Restated Governance Agreement, dated as of
December 20, 2011 (the “Governance Agreement”), among other things, all rights
and obligations of Liberty under the Governance Agreement will be assigned to
Splitco and Splitco will assume such rights and obligations and Expedia will
consent to such assignment, (ii) Liberty, Diller and Splitco will enter into an
Assignment and Assumption of Stockholders Agreement (the “Stockholders Agreement
Assignment”), pursuant to which, in accordance with Section 5.1 of the
Stockholders Agreement, all rights and obligations of Liberty under the
Stockholders Agreement will be assigned to Splitco, Splitco will assume such
rights and obligations and Diller will consent to such assignment, (iii) Splitco
and Diller will enter into Amendment No. 1 to Stockholders Agreement (the
“Stockholders Agreement Amendment”) to provide for certain waivers under the
Stockholders Agreement, as assigned pursuant to the Stockholders Agreement
Assignment, and agreements relating to the voting of Common Shares Beneficially
Owned by such parties or with respect to which such parties have the power to
vote, and (iv) Diller, John C. Malone (“Malone”) and Leslie Malone
(“Mrs. Malone” and together with Malone, the “Malone Group”) will enter into a
Proxy and Voting Agreement (the “Malone Proxy”), pursuant to which the Malone
Group will until the Proxy Swap Termination Date grant an irrevocable proxy to
Diller to vote, subject to certain limitations, the Covered Shares; and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, in connection with the Malone Proxy, Diller and Splitco are entering
into this Agreement in order to assign the Splitco Proxy from Diller to Splitco,
subject to certain limitations, and to provide for the other matters as set
forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

1.                                      CERTAIN DEFINITIONS.

 

As used in this Agreement, the following terms have the respective meanings set
forth below.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Amended Stockholders Agreement” means the Stockholders Agreement, as amended by
the Stockholders Agreement Assignment and the Stockholders Agreement Amendment.

 

“Assignment” has the meaning set forth in Section 2(a)(i).

 

“Beneficial Owner” and “Beneficial Ownership” has the meaning given such term in
Rule 13d-3 under the Exchange Act and a Person’s beneficial ownership of Common
Shares or any shares of Capital Stock of Expedia which are then entitled to vote
generally in the election of directors shall be calculated in accordance with
the provisions of such Rule; provided, however, that for purposes of determining
beneficial ownership, (i) a Person shall be deemed to be the beneficial owner of
any Equity which may be acquired by such Person (disregarding any legal
impediments to such beneficial ownership), whether within sixty (60) days or
thereafter, upon the conversion, exchange or exercise of any warrants, options,
rights or other securities issued by Expedia and (ii) no Person shall be deemed
to beneficially own any Equity solely as a result of such Person’s execution of
any Transaction Instrument (including by virtue of holding a proxy with respect
to any shares) or such Person’s filing of any reports, forms or schedules with
the Securities and Exchange Commission in connection with any of the matters
contemplated hereby or thereby, it being understood that for purposes of this
definition Diller does not Beneficially Own the Common Shares subject to the
Splitco Proxy.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in the City of New
York.

 

“Capital Stock” means, with respect to any Person at any time, any and all
shares, interests, participations or other equivalents (however designated,
whether voting or non-voting) of capital stock, partnership interests (whether
general or limited) or equivalent ownership interests in or issued by such
Person.

 

“Certificate” means the Amended and Restated Certificate of Incorporation of
Splitco, as in effect at the Effective Time (as the same may be amended from
time to time).

 

“Common Shares” has the meaning set forth in the Stockholders Agreement.

 

2

--------------------------------------------------------------------------------


 

“Covered Shares” has the meaning ascribed to such term in the Malone Proxy.

 

“Diller” has the meaning set forth in the Preamble.

 

“Effective Time” has the meaning set forth in the Transaction Agreement.

 

“Equity” has the meaning given such term in the Amended Stockholders Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Expedia” means Expedia, Inc., a Delaware corporation, and any successor by
merger, consolidation or other business combination.

 

“Expedia Reimbursement Agreement” has the meaning set forth in the Transaction
Agreement.

 

“Governance Agreement” has the meaning set forth in the Recitals.

 

“Governance Agreement Assignment” has the meaning set forth in the Recitals.

 

“Group” shall have the meaning assigned to it in Section 13(d)(3) of the
Exchange Act.

 

“Letter Agreement” means that certain letter agreement from Diller to Liberty,
to be delivered in connection with the Split-Off pursuant to the last sentence
of Section 5.1 of the Stockholders Agreement.

 

“Liberty” has the meaning set forth in the Recitals.

 

“Malone” has the meaning set forth in the Recitals.

 

“Malone Group” has the meaning set forth in the Recitals.

 

“Malone Proxy” has the meaning set forth in the Recitals.

 

“Mrs. Malone” has the meaning set forth in the Recitals.

 

“Person” means any individual, corporation, limited liability company, limited
or general partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivisions
thereof or any Group comprised of two or more of the foregoing.

 

“Proxy Swap Termination Date” has the meaning assigned to it in the Transaction
Agreement.

 

“Splitco” has the meaning set forth in the Preamble.

 

3

--------------------------------------------------------------------------------


 

“Splitco Bylaws” means the amended and restated bylaws of Splitco as in effect
at the Effective Time, as the same may be amended from time to time in
compliance with the Certificate and such bylaws.

 

“Splitco Proxy” has the meaning set forth in the Recitals.

 

“Split-Off” has the meaning set forth in the Recitals.

 

“Splitco Stockholder Group” means Splitco and those Subsidiaries (as defined in
the Amended Stockholders Agreement) of Splitco that, from time to time, hold
Equity subject to the Amended Stockholders Agreement.

 

“Stockholders Agreement” has the meaning set forth in the Recitals.

 

“Stockholders Agreement Amendment” has the meaning set forth in the Recitals.

 

“Stockholders Agreement Assignment” has the meaning set forth in the Recitals.

 

“Transaction Agreement” has the meaning set forth in the Recitals.

 

“Transaction Instrument” means any of this Agreement, the Certificate, the
Splitco Bylaws, the Malone Proxy, the Stockholders Agreement, the Stockholders
Agreement Assignment, the Stockholders Agreement Amendment, the Letter
Agreement, the Governance Agreement, the Governance Agreement Assignment, the
Transaction Agreement and the other agreements contemplated by the matters
contemplated hereby and thereby.

 

2.                                      ASSIGNMENT OF SPLITCO PROXY.

 

(a)                                 Assignment.

 

(i)                                     Effective immediately following the
Effective Time until the Proxy Swap Termination Date, subject to the terms and
conditions of this Agreement and the other Transaction Instruments, Diller
irrevocably assigns all of his rights to vote Common Shares under Section 3.3 of
the Stockholders Agreement, as amended by the Stockholders Agreement Assignment,
to Splitco, and Splitco accepts such assignment on the terms and conditions set
forth herein (the “Assignment”).

 

(ii)                                  Notwithstanding anything to the contrary
set forth herein, the Assignment is personal to Splitco and may not be
transferred or further assigned by Splitco without the prior written consent of
Diller (except by operation of law pursuant to a merger whose purpose is not to
avoid the provisions of this Agreement).

 

(b)                                 Voting Agreement.  Splitco will (i) vote or
not vote (or act or not act by written consent with respect to) all Common
Shares Beneficially Owned by Splitco or any member of the Splitco Stockholder
Group (or with respect to which Splitco has the power to vote) subject to the
terms of the Assignment and this Agreement, the Transaction Agreement, the
Certificate and the Amended Stockholders Agreement, (ii) cause a representative
to attend all meetings of Expedia stockholders in person or be present by proxy
for purposes of obtaining a quorum

 

4

--------------------------------------------------------------------------------


 

(except as otherwise required pursuant to the terms of Section 3(d) of the
Transaction Agreement and Article V, Section C of the Certificate), and
(iii) execute all written consents in lieu of meetings of Expedia stockholders,
as applicable, in each case in accordance with and subject to the terms of the
Assignment and this Agreement, the Transaction Agreement, the Certificate and
the Amended Stockholders Agreement.

 

3.                                      REPRESENTATIONS AND WARRANTIES OF
SPLITCO.  Splitco hereby represents and warrants to Diller that (a) it is a
corporation duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization and it has the corporate power and authority
to enter into this Agreement and to carry out its obligations hereunder, (b) the
execution and delivery of this Agreement by Splitco has been duly authorized by
all necessary action on the part of Splitco and no other proceedings on the part
of Splitco are necessary to authorize this Agreement, (c) this Agreement has
been duly executed and delivered by Splitco and constitutes a valid and binding
obligation of Splitco, and, assuming this Agreement constitutes a valid and
binding obligation of Diller, is enforceable against Splitco in accordance with
its terms (subject to applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other laws affecting creditors’ rights generally
and general principles of equity), (d) neither the execution, delivery or
performance of this Agreement by Splitco constitutes a breach or violation of or
conflicts with its certificate of incorporation or by-laws (or similar governing
documents) or any material agreement to which it is a party and (e) none of such
material agreements would impair in any material respect the ability of Splitco
to perform its obligations hereunder.

 

4.                                      REPRESENTATIONS AND WARRANTIES OF
DILLER. Diller hereby represents and warrants to Splitco that (a) Diller has the
power and authority to enter into this Agreement and to carry out his
obligations hereunder, (b) the execution and delivery of this Agreement by
Diller has been duly authorized by all necessary action on the part of Diller
and no other proceedings on the part of Diller are necessary to authorize this
Agreement, (c) this Agreement has been duly executed and delivered by Diller and
constitutes a valid and binding obligation of Diller, and, assuming this
Agreement constitutes a valid and binding obligation of Splitco, is enforceable
against Diller in accordance with its terms (subject to applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and other laws
affecting creditors’ rights generally and general principles of equity),
(d) neither the execution, delivery or performance of this Agreement by Diller
constitutes a breach or violation of or conflicts with any provision of any
material agreement to which Diller is a party and (e) none of such material
agreements would impair in any material respect the ability of Diller to perform
his obligations hereunder.

 

5.                                      TERM; TERMINATION.  This Agreement will
terminate upon the Proxy Swap Termination Date, without any requirement to give
notice, whereupon the Assignment will be immediately revoked (unless notice of
termination is required pursuant to the Transaction Agreement, in which case
this Agreement will terminate on the Proxy Swap Termination Date as determined
thereby), and the right to vote the Expedia shares subject to the Assignment
will revert to and be vested solely in Diller in accordance with and subject to
the terms and conditions of the Amended Stockholders Agreement; provided,
however, that, nothing in this Section 5 shall relieve any party of any
liability for a breach of this Agreement prior to such termination.

 

6.                                      SPLITCO COVENANT TO COMPLY.  Splitco
hereby covenants to Diller that it will

 

5

--------------------------------------------------------------------------------


 

comply with the Proxy Swap Certificate and Bylaw Provisions (as defined in the
Transaction Agreement).

 

7.                                      MISCELLANEOUS.

 

(a)                                 Remedies.  Each party hereto acknowledges
that money damages would not be an adequate remedy in the event that any of the
covenants or agreements in this Agreement are not performed in accordance with
its terms, and it is therefore agreed that in addition to and without limiting
any other remedy or right it may have, the non-breaching party will have the
right to an injunction, temporary restraining order or other equitable relief in
any court of competent jurisdiction enjoining any such breach and enforcing
specifically the terms and provisions hereof.  All rights, powers and remedies
provided under this Agreement or otherwise available in respect hereof at law or
in equity shall be cumulative and not alternative, and the exercise or beginning
of the exercise of any thereof by any party shall not preclude the simultaneous
or later exercise of any other such right, power or remedy by such party.  In
the event that a party institutes any suit or action under this Agreement,
including for specific performance or injunctive relief pursuant to this
Section 7, the prevailing party in such proceeding shall be entitled to receive
the costs incurred thereby in conducting the suit or action, including
reasonable fees and expenses of counsel, accountants, consultants and other
experts.

 

(b)                                 Further Assurances.  At any time or from
time to time after the date hereof, the parties agree to cooperate with each
other, and at the request of any other party, to execute and deliver any further
instruments or documents and to take all such further actions as the other party
may reasonably request in order to evidence or effectuate the matters
contemplated hereby and to otherwise carry out the intent of the parties
hereunder.

 

(c)                                  Expenses.  Except as otherwise provided in
any Transaction Instrument, all costs and expenses incurred in connection with
the matters contemplated by this Agreement shall be paid by the party incurring
such costs and expenses.

 

(d)                                 Governing Law; Jurisdiction and Venue.  This
Agreement shall be governed by and construed in accordance with the laws of the
State of Delaware without giving effect to the principles of conflicts of law.
The parties hereto hereby irrevocably submit to the jurisdiction of the Delaware
Court of Chancery or, in the event (but only in the event) that such court does
not have subject matter jurisdiction over such action or proceeding, in the
United States District Court for the District of Delaware in respect of the
interpretation and enforcement of the provisions of this Agreement and of the
documents referred to in this Agreement, and in respect of the matters
contemplated hereby, and hereby waive, and agree not to assert, as a defense in
any action, suit or proceeding for the interpretation or enforcement hereof or
of any such document, that it is not subject thereto or that such action, suit
or proceeding may not be brought or is not maintainable in the Delaware Court of
Chancery, or in the event (but only in the event) that such court does not have
subject matter jurisdiction over such action or proceeding, in the United States
District Court for the District of Delaware, or that this Agreement or any such
document may not be enforced in or by such courts, and the parties hereto
irrevocably agree that all claims with respect to such action or proceeding
shall be heard and determined exclusively in the Delaware Court of Chancery, or
in the event (but only in the event) that such court does not have subject
matter jurisdiction over such action or proceeding, in the United States
District

 

6

--------------------------------------------------------------------------------


 

Court for the District of Delaware. The parties hereto hereby consent to and
grant the Delaware Court of Chancery, or in the event (but only in the event)
that such court does not have subject matter jurisdiction over such action or
proceeding, the United States District Court for the District of Delaware,
jurisdiction over the person of such parties and, to the extent permitted by
Law, over the subject matter of such dispute and agree that mailing of process
or other papers in connection with any such action or proceeding in the manner
provided herein or in such other manner as may be permitted by Law shall be
valid and sufficient service thereof. EACH OF THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
AND ALL RIGHTS TO TRIAL BY JURY IN CONNECTION WITH ANY PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

 

(e)                                  Assignment; Successors.  Except as
otherwise provided herein, neither this Agreement nor any of the rights or
obligations under this Agreement shall be assigned, in whole or in part (except
by operation of law pursuant to a merger whose purpose is not to avoid the
provisions of this Agreement), by a party without the prior written consent of
the other party hereto. Any assignment in violation of the foregoing shall be
void ab initio.  Subject to the foregoing, this Agreement shall bind and inure
to the benefit of and be enforceable by the parties hereto and their respective
successors and permitted assigns.

 

(f)                                   Entire Agreement; No Third-Party
Beneficiaries.  Except as otherwise expressly set forth herein or therein,
(i) this Agreement and (ii) the other Transaction Instruments and the Expedia
Reimbursement Agreement, including any exhibits and schedules thereto,
(x) embody the complete agreement and understanding among the parties hereto
with respect to the subject matter hereof or thereof and supersede and preempt
any prior understandings, agreements or representations by or among the parties,
written or oral, that may have related to the subject matter hereof in any way
and (y) are not intended to confer any rights, benefits, remedies, obligations
or liabilities upon any Person other than the parties hereto and their
respective successors and permitted assigns.

 

(g)                                  Notices.  Any notices or other
communications required or permitted under, or otherwise in connection with this
Agreement, shall be in writing and shall be deemed to have been duly given
(i) when delivered in person, (ii) upon transmission by electronic mail or
facsimile transmission as evidenced by confirmation of transmission to the
sender (but only if followed by transmittal of a copy thereof by (x) national
overnight courier or (y) hand delivery with receipt, in each case, for delivery
by the second (2nd) Business Day following such electronic mail or facsimile
transmission), (iii) on receipt after dispatch by registered or certified mail,
postage prepaid and addressed, or (iv) on the next Business Day if transmitted
by national overnight courier, in each case as set forth to the parties as set
forth below:

 

If to Splitco, to:

 

Liberty Expedia Holdings, Inc.

12300 Liberty Boulevard

Englewood, CO 80112

Facsimile:

(720) 875-5401

 

7

--------------------------------------------------------------------------------


 

Attention:

Richard N. Baer

E-Mail:

 

 

 

with a copy (which shall not constitute notice) to:

 

Baker Botts L.L.P.

30 Rockefeller Plaza

New York, New York 10112

Facsimile: (212) 259-2500

Attention:

Frederick H. McGrath

 

Renee L. Wilm

E-Mail:

frederick.mcgrath@bakerbotts.com

 

renee.wilm@bakerbotts.com

 

If to Diller, to:

 

c/o Arrow Investments, Inc.

555 West 18th Street

New York, NY 10011

Attention:

Barry Diller

Facsimile:

 

E-mail:

 

 

with a copy (which shall not constitute notice) to:

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, NY 10019

Attention:

Andrew J. Nussbaum, Esq.

Facsimile:

(212) 403-2000

E-mail:

AJNussbaum@wlrk.com

 

or such other address, email address or facsimile number as such party may
hereafter specify by like notice to the other parties hereto.

 

(h)                                 Severability.  Whenever possible, each
provision (or portion thereof) of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
(or portion thereof) of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, then (subject to Section 5 hereof) such invalidity, illegality or
unenforceability shall not affect any other provision or any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

 

(i)                                     Amendments and Waivers.  This Agreement
may not be amended, modified, or waived except in a written instrument executed
by the parties. The failure of any party to enforce any of the provisions of
this Agreement shall in no way be construed as a waiver of such

 

8

--------------------------------------------------------------------------------


 

provisions and shall not affect the right of such party thereafter to enforce
each and every provision of this Agreement in accordance with its terms.

 

(j)                                    No Implied Waivers.  No action taken
pursuant to this Agreement, including any investigation by or on behalf of any
party, shall be deemed to constitute a waiver by the party taking such action of
compliance with any representations, warranties, covenants or agreements
contained herein or made pursuant hereto.  The waiver by any party hereto of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any preceding or succeeding breach and no failure by any party to
exercise any right or privilege hereunder shall be deemed a waiver of such
party’s rights or privileges hereunder or shall be deemed a waiver of such
party’s rights to exercise the same at any subsequent time or times hereunder.

 

(k)                                 Interpretation.  When a reference is made in
this Agreement to a Section, such reference shall be to a Section of this
Agreement unless otherwise indicated.  The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”.  The words “hereof”, “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.  In
the event of any ambiguity or claimed ambiguity in any provision of a Subject
Instrument (as defined in the Transaction Agreement), such provision shall be
construed in light of the purpose acknowledged and agreed by the parties that
Diller’s rights and interests, including without limitation with respect to the
control of Expedia by virtue of the Splitco Proxy, shall not be affected or
changed by any of the Subject Instruments, except to the extent specifically set
forth therein.

 

(l)                                     Counterparts.  This Agreement may be
executed in separate counterparts each of which shall be an original and all of
which taken together shall constitute one and the same agreement.

 

[Signature Page Follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has executed this agreement as of
the date first above written.

 

 

LIBERTY EXPEDIA HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Richard N. Baer

 

 

Name: Richard N. Baer

 

 

Title: Chief Legal Officer

 

 

 

 

 

 

 

/s/ Barry Diller

 

Barry Diller

 

[Signature Page to Diller Assignment]

 

--------------------------------------------------------------------------------